         Case 3:20-cv-07182-JCS Document 42 Filed 10/21/20 Page 1 of 10



 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA
 9                                 SAN FRANCISCO DIVISION
10   FACEBOOK, INC., a Delaware corporation,    Case No. 3:20-CV-07182-JCS

11                                              DECLARATION OF SANCHIT KARVE IN
                     Plaintiff,                 SUPPORT OF PLAINTIFF’S OPPOSITION
12                                              TO DEFENDANTS’ EX PARTE MOTION
           v.                                   FOR A TEMPORARY RESTRAINING
13                                              ORDER
     BRANDTOTAL LTD., an Israeli corporation,
14   and UNIMANIA, INC., a Delaware
     corporation,
15
                     Defendants.
16

17

18

19

20

21

22

23

24

25

26
27
                                                                DECL. OF SANCHIT KARVE
28
          Case 3:20-cv-07182-JCS Document 42 Filed 10/21/20 Page 2 of 10



 1          I, Sanchit Karve, declare:
 2          1.      I submit this declaration in support of Plaintiff Facebook, Inc.’s (“Facebook”)
 3   Opposition in the above-captioned matter. I have personal knowledge of the facts set forth herein,
 4   and if called to testify as a witness, I could do so competently under oath.
 5          2.      I have a Bachelor’s and Master’s degree in computer science. I have professional
 6   experience in malware analysis, including reverse engineering malware.

 7          3.      I am employed by Facebook as a Malware Researcher on the eCrime team at
 8   Facebook. I have been employed by Facebook since 2018. My responsibilities as a Malware
 9   Researcher include identifying types of malware (e.g. ransomware, banking Trojan, keylogger, data
10   scraper), malware vulnerabilities (e.g. method used to obtain access to the targeted computer), the
11   infrastructure used by the malware (e.g. servers, IP addresses, domain names), and malware
12   functionality (e.g. steal login credentials, banking information). On the eCrime team, I also have
13   access to Facebook and Instagram account and administrative records.

14   I.     Unimania and BrandTotal Extensions and Apps

15          4.      In or around April 2020, I began investigating multiple browser extensions on the

16   Google Chrome Store believed to be scraping data from Facebook and Instagram.

17          5.      Since April 2020, I have investigated and researched the activities of the following

18   browser extensions (a and b) and app (c) developed by or controlled by BrandTotal and Unimania:

19                              a. UpVoice

20                              b. Ads Feed

21                              c. Anonymous Story Viewer for Instagram

22          6.       I also reviewed a report published by the co-founder of AdGuard (attached as

23   Exhibit 1) that assessed the activities of the following browser extensions that AdGuard identified as

24   being used by Unimania to harvest data from Facebook:

25                              a. Video Downloader for Facebook

26                              b. Album & Photo Manager for Facebook

27                              c. PDF Merger – PDF Files Merger
28                              d. Pixcam – Webcam Effects
     CASE NO. 3:20-CV-07182                        1                           DECL. OF SANCHIT KARVE
          Case 3:20-cv-07182-JCS Document 42 Filed 10/21/20 Page 3 of 10



 1          7.        The UpVoice and Ads Feed and the extensions identified in paragraph 6 were

 2   available for download through the Google Chrome Store. As of October 18, 2020, the Anonymous

 3   Story Viewer for Instagram app was available for download from the Google Play store. I identified

 4   multiple versions of the Ads Feed and UpVoice extensions from the Google Chrome Store. A new

 5   version of an extension usually means something in the code of the extension was changed.

 6          8.        Internet browsers, such as Google Chrome, Opera, and Mozilla Firefox, are used to

 7   access the internet. Internet browsers follow instructions from websites, in computer code, to render

 8   and display a website’s content for users to see. Website content is largely delivered in HTML code.

 9   Internet browsers are designed to render the HTML code and display it in images and text for the

10   user’s screen.

11          9.        Internet browser extensions are software components that alter a browser’s

12   functionality. Browser extensions can be installed to enhance user experience and the functionality

13   of the browser. For example, a browser extension can block pop-up ads.

14          10.       Browser extensions can also be used in illicit ways. Browser extensions can be coded

15   to access the full array of information available to the browser and its functionalities. For example, a

16   browser extension can be designed to monitor a user’s browsing session, manipulate how the content

17   of visited websites is displayed, and take other unauthorized actions.

18          11.       A mobile app, like Anonymous Story Viewer for Instagram, is a computer program

19   designed to run on a mobile or tablet that provide the user with a function or service.

20          12.       As a part of my investigation, I downloaded and reviewed the Ads Feed and UpVoice

21   extensions. Included in each download was a ZIP file that contained the extensions’ JavaScript
22   source code. By reviewing that source code, I was able to understand how each extension worked

23   and the functionality of each extension. I also reviewed a technical analysis of the app --

24   Anonymous Story Viewer for Instagram - prepared by the Facebook External Data Misuse (“EDM”)

25   team. EDM’s technical analysis was prepared after downloading the app from the Google Play Store

26   and reviewing its code and testing the app.

27          13.       The UpVoice and Ads Feed extensions and the Anonymous Story Viewer for

28   Instagram app are automated scraping tools. Once installed by a user, the extensions and app were
     Case No. 3:20-CV-07182                         2                           DECL. OF SANCHIT KARVE
           Case 3:20-cv-07182-JCS Document 42 Filed 10/21/20 Page 4 of 10



 1   coded to automatically scrape information and data without the user having to do anything other than

 2   visit the website targeted for scraping. To accomplish this, the extensions and app were coded to

 3   exploit the legitimate user’s browser as a proxy to access password-protected information on

 4   Facebook and Instagram and request data while pretending to be an authenticated Facebook or

 5   Instagram user with legitimate login credentials. This method of scraping allowed BrandTotal and

 6   Unimania to access password-protected locations on Facebook’s computers and obfuscate the

 7   extensions’ and app’s activity from Facebook and Instagram.

 8   II.    Information Scraped by BrandTotal and Unimania Extensions and App

 9          A.      UpVoice Browser Extension

10          14.     I reviewed multiple versions of the UpVoice extension that were available between

11   April 2020, and October 2020. On October 1, 2020 the UpVoice extension was removed from the

12   Google Chrome store. On October 12, 2020, I learned that a new extension named “UpVoice” was

13   publicly accessible on the Chrome Store. Exhibit 2. That version of the extension was removed

14   from the Chrome Store on or about October 14, 2020 and published again that same day. Exhibit 3.

15   It remained on the Google Chrome Store until on or about October 18, 2020. At the time it was

16   removed, information on the Chrome Store showed it had been downloaded at least 150 times.

17   Based on my analysis of the version of the UpVoice extension made available on October 12, 2020

18   (see Exhibit 2), that version of the extension was operational at that time and it exfiltrated data and

19   information from Facebook’s computers.

20          15.     Once a user installed the UpVoice extension, the extension used the user’s browser as

21   a proxy to access Facebook computers and request data from Facebook while pretending to be an
22   authenticated Facebook user with legitimate login credentials. This method of scraping allowed

23   BrandTotal and Unimania to access password-protected areas on Facebook’s computers and

24   obfuscates the extension’s activity from Facebook.

25          16.     With respect to the collection of Facebook data, each version of the UpVoice

26   extension that I reviewed was functionally identical. Each worked in a similar way and was coded to

27   scrape the same information from Facebook computers. Based on my review of the UpVoice

28
     Case No. 3:20-CV-07182                            3                           DECL. OF SANCHIT KARVE
          Case 3:20-cv-07182-JCS Document 42 Filed 10/21/20 Page 5 of 10



 1   extension, I concluded it violates section 3.2.3 of the Facebook Terms of Service, which prohibits

 2   accessing or collecting data using automated means without Facebook’s permission.

 3          17.     To the best of my knowledge, each version of the UpVoice extension that I reviewed

 4   scrapes, has scraped, or was coded to scrape the following information and data from Facebook’s

 5   computers when a user who had installed the extension visited the Facebook platform:

 6                  a.      User profile information. The versions of the UpVoice extension that I

 7   reviewed were coded to scrape data and information from users’ Facebook profiles, including their

 8   Facebook user IDs, gender, date of birth, self-disclosed location, and relationship status. A user’s

 9   Facebook ID is a unique identification number that is associated with that user’s Facebook account.

10   Depending on the user’s profile privacy settings, a user’s date of birth, self-disclosed location, and

11   relationship status can be publicly viewable or private, but the versions of the UpVoice extension

12   that I reviewed were coded to scrape that information regardless of the user’s privacy settings.

13   Additionally, I determined that the user profile information was scraped even if the user did not

14   access the profile settings where this information was located.
15                  b.      Advertising interests. Every Facebook user profile contains Ad Preference

16   information that includes the user’s advertising interests by category. Ad Preference information is

17   not publicly viewable but is accessible to the authenticated Facebook user through their profile

18   settings. The versions of the UpVoice extension that I reviewed were coded to scrape user

19   advertising-interest categories from its non-publicly viewable location in user settings.
20                  Categories of advertising interests can include, for example, “Parenting,” “Home

21   Improvement,” or “Shopping,” but they can also be more specific. Facebook generates these
22   categories of interests based on a user’s activities on Facebook. Clicking on advertisements for

23   children’s products, for example, may result in the “Parenting” category being added to a user’s list

24   of advertising interests. Users can access and opt-out of categories if they no longer wish to see

25   advertisements of that type. Facebook uses this information internally to determine what

26   advertisements to display to a particular user. Individual users can access information about their

27   own advertising interests while they are logged into their Facebook account. But the information

28   cannot be accessed by anyone other than the individual user and Facebook’s internal systems.
     Case No. 3:20-CV-07182                         4                        DECL. OF SANCHIT KARVE
          Case 3:20-cv-07182-JCS Document 42 Filed 10/21/20 Page 6 of 10



 1                  c.      Advertisements. The versions of the UpVoice extension that I reviewed were

 2   coded to scrape information about advertisements viewed by users who had installed the extension,

 3   including an advertisement’s text, images or videos, buttons that users can click to navigate to other

 4   webpages, and data on who sponsored the advertisements, all from a non-publicly viewable location

 5   on Facebook. The versions of the UpVoice extension I reviewed were also coded to scrape the

 6   Uniform Resource Locator or “URL” associated with every aspect of an advertisement and any “call

 7   to action” buttons (e.g. “click here”) that the advertisement contained. The URLs provided the

 8   addresses to permanent webpages that contain the images used in the advertisements or the website

 9   linked through the buttons on those advertisements. URLs for full advertisements from a user’s New

10   Feed were only available to authenticated Facebook users. The URLs scraped by the UpVoice

11   extension enable users and non-users to view advertisements and adverting metrics (discussed below

12   in section II.A.(d)) even after the advertisement became inactive at the end of its campaign duration.
13                  d.      Advertising Metrics. Facebook users can engage with an advertisement in

14   various ways, including by commenting on it, sharing it, or reacting to it using Facebook’s

15   prepopulated reactions—thumbs up, heart, a laughing face, a surprised face, a sad face, and an angry

16   face. Only authenticated users can comment, share, or react to an advertisement. For any

17   advertisement viewed by a Facebook user who installed the UpVoice extension, the UpVoice

18   extension scraped the number of comments, reactions, shares associated with the advertisement.

19   These advertising metrics are not publicly viewable in the Ads Library. These metrics are viewable
20   to other authenticated Facebook users on Facebook and non-users who have access to the

21   advertisement’s URL scraped by the UpVoice extension.
22                  e.      Instagram. Certain versions of the UpVoice extension that I reviewed were

23   also coded to scrape data from Instagram. Those versions were coded to automatically scrape

24   certain data from Instagram when a user who installed the extension visited Instagram. The

25   extension was coded to scrape the Instagram user’s name, account name, user ID, and profile picture

26   and, similar to the way it scraped data from Facebook, advertisements and advertising metrics. I

27   could not identify anything in the extension’s code that anonymized the user profile information that

28   was scraped. The most recent version of the UpVoice extension did not scrape data from Instagram.
     Case No. 3:20-CV-07182                         5                         DECL. OF SANCHIT KARVE
          Case 3:20-cv-07182-JCS Document 42 Filed 10/21/20 Page 7 of 10



 1      B. Ads Feed Browser Extension

 2          18.     I reviewed multiple versions of the Ads Feed extension. The Ads Feed extension was

 3   removed from the Google Chrome Store on October 1, 2020. Based on my review of the source

 4   code for the Ads Feed extension, I determined that all the versions of the extension I reviewed used

 5   code almost identical to the UpVoice extensions that I reviewed. The Ads Feed extensions I

 6   reviewed were also coded to scrape data from Instagram.

 7          19.     Like the UpVoice extensions that I reviewed, once a user installed the Ads Feed

 8   extension, the extension used the user’s browser as a proxy to access Facebook computers and

 9   request data from Facebook while pretending to be an authenticated Facebook user with legitimate

10   login credentials. This method of scraping allowed BrandTotal and Unimania to access password-

11   protected areas on Facebook’s computers and obfuscates the extension’s activity from Facebook.

12          20.     As to Facebook, the Ads Feed extension was coded to scrape the same user profile

13   information, advertisements and advertising metrics, and Ad Preference information as the UpVoice

14   extension. As to Instagram, the extension was coded to scrape the same information from Instagram

15   as earlier versions of the UpVoice extension.

16          21.     The data scraped by the Ads Feed extension was sent to the same servers as the data

17   collected through the UpVoice malicious extension.

18      C. Anonymous Story Viewer for Instagram

19          22.     In early October 2020, the Facebook EDM team downloaded and reviewed the

20   Anonymous Story Viewer for Instagram app from the Google Play store. Unimania is listed as the

21   developer of that app. Based on their analysis of the app, as of April 15, 2020, the app was scraping,
22   from a user who installed the app and visited Instagram, the Instagram users ID, name of the user,

23   phone number, email address, gender profile picture, Instagram accounts followed by the user and

24   the name of the Instagram accounts following the user, the user’s posts, and the comments and

25   captions for posts, the URL for the posts, and the geotag of the Instagram post which is information

26   embedded in the metadata of the photo that shows where the photo in the post was taken. None of

27   the information was anonymized and was sent to a third-party server in plain text.

28
     Case No. 3:20-CV-07182                           6                          DECL. OF SANCHIT KARVE
          Case 3:20-cv-07182-JCS Document 42 Filed 10/21/20 Page 8 of 10



 1           23.     The app was also coded to scrape the session token and the user’s session ID. This

 2   information was exfiltrated to a third-party server as well. Anyone who possessed the session token

 3   and session ID could make requests to Facebook computers for Instagram content for that user

 4   without the user accessing Instagram.

 5       D. Ad Guard Report

 6           24.     On May 30, 2018, AdGuard released a report analyzing what it identified to be four

 7   browser extensions being used by Unimania to collect data. Exhibit 1. According to their website,

 8   AdGuard is a software company focused on technology used to block ads on the internet. According

 9   to the AdGuard report, the extensions they reviewed were coded to scrape data from Facebook

10   immediately after a user who installed one of the browser extensions opened their Internet browser.

11   Like the data scraped by the UpVoice and Ads Feed extensions, the data scraped by the extensions

12   discussed in the AdGuard report included data from a non-publicly viewable ( i.e. password

13   protected) location on Facebook, and included a user’s adverting interests, Facebook ID, and

14   advertisements.

15           25.     According to the Ad Guard report, the extensions attempted to anonymize the user’s

16   Facebook ID being scraped with a “static salt.” The static salt replaced the user’s Facebook ID—the

17   number associated with their Facebook profile—with a different set of unique numbers. Although

18   the Facebook user ID was no longer viewable as plain text, the static salt was a very weak form of

19   anonymization protection. It could be reversed very quickly, likely in under a minute, using publicly

20   available programs. The AdGuard published the instructions for reverse engineer the static salt used

21   by Unimania. Exhibit 1. By reverse engineering the static salt, anyone would have been able to
22   determine the Facebook ID number associated with the information scraped by those extensions.

23   The Facebook user ID could then be used to view the Facebook profile of the associated user and

24   connect the user to the information scraped by the extensions.

25           26.     According the Ad Guard report, the data scraped through the extensions discussed in

26   the report was sent to the same servers as the data collected through the UpVoice and Ads Feed

27   extension that I reviewed. Policy statements in shown in the AdGuard report list Unimania as the

28   recipient of the data.
     Case No. 3:20-CV-07182                           7                         DECL. OF SANCHIT KARVE
          Case 3:20-cv-07182-JCS Document 42 Filed 10/21/20 Page 9 of 10



 1   Facebook Accounts Associated with BrandTotal
 2           27.     I have viewed Facebook’s and Instagram’s user-account records for the accounts

 3   associated with Defendants.
 4
             28.     Instagram account ##########09355 (“Account 1”) was created on December 6,
 5
     2016, uses the name “BrandTotal” and the username “brandtotal,” and registration email address
 6
     oren@brandtotal.io. Account 1 later changed their email address to social@brandtotal.io. Account 1
 7
     was disabled by Instagram on September 30, 2020.
 8
             29.    Facebook account ##########15996 (“Account 2”) was created on June 13, 2017,
 9
     uses the name “BrandTotal Analytics,” and the registration email address social@brandtotal.io which
10
     is the same email address most recently used by Account 1. On June 13, 2017, Account 2 created
11
12   Facebook Page ###########52366 (“Page 1”), named it “BrandTotal,” and used it to promote
13   BrandTotal’s marketing service. Page 1 and Account 2 were disabled by Facebook on September 30,
14
     2020.
15
             30.    Facebook business account ##########12689 (“Business 1”) was created on
16
     February 21, 2017, using the name “BrandTotal.” Page 1 was added as an asset to Business 1 giving
17

18   it ownership on August 6, 2017. Business 1 owned one Facebook advertising account which

19   promoted Page 1.

20   Accounts Associated With UpVoice
21
             31.    Facebook business account ############46916 (“Business 2”) was created on
22
     September 3, 2019, using the name “UpVoice.” Business 2 owned two Facebook advertising
23
     accounts which promoted Facebook Page #############68029 (“Page 2”) named “UpVoice.” Page
24
     2, created January 24, 2019, was used to promote UpVoice’s extensions and directed viewers to
25
     external website “joinupvoice.com.” Business 1 owned two Facebook advertising accounts which
26
     promoted Page 2. Page 2 was disabled on September 30, 2020.
27

28

     Case No. 3:20-CV-07182                         8                         DECL. OF SANCHIT KARVE
         Case 3:20-cv-07182-JCS Document 42 Filed 10/21/20 Page 10 of 10



 1             32.    Facebook business account ############86182 (“Business 3”) was created on June
 2   8, 2020, using the name “UpVoice US.” Page 2 was added as an asset to Business 3 giving it
 3   ownership on June 8, 2020. Business 3 owned one Facebook advertising account which promoted
 4
     Page 2.
 5
     Accounts Associated With Unimania
 6
 7             33.    Facebook business account ############61051 (“Business 4”) was created on July

 8   4, 2018, using the name “Unimania.” Business 4 owned one Facebook advertising account which

 9   promoted Facebook Page ############47488 (“Page 3”). Page 3 was created on July 30, 2018,

10   using the name “Ads Feed,” was added as an asset to Business 4 on July 30, 2018, and was used to
     promote Unimania’s extension. Page 3 was disabled on September 30, 2020.
11
12   New Facebook and Instagram Accounts
13             34.    On October 3, 2020, Facebook account ############68025 was created using the
14   name “Jack Buch” (“Account 4”). A few minutes later, Instagram account ######37627 was created

15   using the name “Jack_Back” and username “Jackb696” (“Account 5”). Based on my review of

16   Account 4 and Account 5, I determined those accounts were created by the same user who created

17   Facebook account ####73211 (“Account 6”). Account 6 was created on April 20, 2008, using the

18   name “Oren Dor.” Based on publicly available information from the BrandTotal website, I know
19   Oren Dor to be BrandTotal’s Chief Product Officer. Account 4 was disabled on October 16, 2020.
20
     Account 5 was disabled on October 18, 2020. Account 6 was disabled on September 30, 2020.
21
               I declare under penalty of perjury that the foregoing is true and correct. Executed at Mountain
22
     View, CA, on the 21st day of October, 2020.
23

24
                                                            Sanchit Karve
25

26

27

28


     Case No. 3:20-CV-07182                             9                          DECL. OF SANCHIT KARVE
